COURT OF APPEALS OF VIRGINIA


              Present: Judges Alston, Decker and Senior Judge Coleman
UNPUBLISHED



              MARIA ANGELA COOK
                                                                              MEMORANDUM OPINION*
              v.     Record No. 0581-14-2                                          PER CURIAM
                                                                                SEPTEMBER 30, 2014
              VOLVO OF FREDERICKSBURG AND
               VIRGINIA COMMERCE GROUP
               SELF-INSURANCE CORPORATION


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Maria Angela Cook, pro se, on briefs).

                               (J. David Griffin; Winchester Law Group, P.C., on brief), for
                               appellees.


                     Maria Angela Cook, claimant, appeals a decision of the Workers’ Compensation

              Commission finding that claimant failed to prove she developed neutropenia as a compensable

              consequence of her work accident. On appeal, claimant contends the commission erred by

              concluding “there is not a causal connection between [her] Workers’ Compensation injury and

              the development of neutropenia.” Claimant also asserts “the presentation of evidence of [her]

              medical history was inaccurate and it has caused the Full Commission to err[] in [its] judgment

              [of] her case” and she “provided evidence stating that she had reached maximum medical

              improvement for the scarring on her left thigh as instructed by [the deputy commissioner], but

              the Full Commission did not render judgment for the scarring.” We have reviewed the record

              and the commission’s opinion and find that this appeal is without merit. Accordingly, we affirm




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
for the reasons stated by the commission in its final opinion. See Cook v. Volvo of

Fredericksburg, VWC File No. VA00000683021 (Feb. 27, 2014).

        Concerning claimant’s assignment of error addressing disability benefits for scarring on

her left thigh, footnote one of the opinion of the commission provides:

                        The claimant also sought permanent partial disability
               benefits for scarring on her left thigh. Because there was no
               medical evidence that the claimant had reached maximum medical
               improvement, the Deputy Commissioner noted that the
               Commission would retain “jurisdiction over the permanency issue
               until it is ripe for adjudication, if at all.”

Id. at 2 n1.

        We dispense with oral argument and summarily affirm because the facts and legal

contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

        We deny employer’s motions to dismiss the appeal, strike the opening brief, and strike

claimant’s appendix designation.

                                                                                        Affirmed.




                                               -2-